                                                                                Case 2:19-cv-00111-MMD-CWH Document 8 Filed 02/25/19 Page 1 of 4



                                                                           1 Joel E. Tasca
                                                                             Nevada Bar No. 14124
                                                                           2 Joseph P. Sakai
                                                                             Nevada Bar No. 13578
                                                                           3 BALLARD SPAHR LLP
                                                                             1980 Festival Plaza Drive, Suite 900
                                                                           4 Las Vegas, Nevada 89135
                                                                             Telephone: (702) 471-7000
                                                                           5 Facsimile: (702) 471-7070
                                                                             E-Mail: tasca@ballardspahr.com
                                                                           6 E-Mail: sakaij@ballardspahr.com

                                                                           7    Attorney for Defendant Caliber Home Loans, Inc.
                                                                           8
                                                                                                       UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                                DISTRICT OF NEVADA
                                                                           10

                                                                           11
                                                                                JAVAD KAVIANI, as Special                    Case No. 2:19-cv-00111-MMD-CWH
                                                                           12   Administrator the ESTATE OF KAREN
                                                                                MARIE WILSON, Deceased; and JAVAD
1980 Festival Plaza Drive, Suite 900




                                                                           13                                                JOINT STIPULATION FOR
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                KAVIANI, an Individual,                      EXTENSION OF TIME TO RESPOND
    BALLARD SPAHR LLP




                                                                           14                                                TO PLAINTIFF’S COMPLAINT
                                                                                                  Plaintiffs,
                                                                           15                                                SECOND REQUEST
                                                                                v.
                                                                           16                                                Complaint filed: December 6, 2018

                                                                           17   CALIBER HOME LOAN, a Foreign
                                                                                Corporation; QUALITY LOAN SERVICE
                                                                           18   CORPORATION, a Foreign Corporation;
                                                                           19   DOES 1-10, unknown individuals; and
                                                                                ROES 11-15, unknown entities,
                                                                           20                    Defendants.

                                                                           21

                                                                           22                   JOINT STIPULATION FOR EXTENSION OF TIME
                                                                                                  TO RESPOND TO PLAINTIFFS’ COMPLAINT
                                                                           23

                                                                           24         Pursuant to Local Civil rule 6-1(a), Defendant Caliber Home Loans, Inc.

                                                                           25   (“Caliber”), and Defendant Quality Loan Service Corporation (“Quality”), by and

                                                                           26   through their attorneys of record, (collectively, “Defendants”), and Plaintiff Javad

                                                                           27   Kaviani, individually and as Special Administrator for the Estate of Karen Marie

                                                                           28   Wilson (“Plaintiff”), pro per, hereby stipulate to an extension through March 27,


                                                                                                                         1
                                                                                Case 2:19-cv-00111-MMD-CWH Document 8 Filed 02/25/19 Page 2 of 4



                                                                           1    2019, for Defendants to respond to Plaintiff’s Complaint and for Plaintiff to move for
                                                                           2    remand or otherwise respond to Caliber’s Notice of Removal. In support, the Parties
                                                                           3    state as follows:
                                                                           4                                          RECITALS
                                                                           5           WHEREAS, Plaintiff filed the Complaint on December 6, 2018 (Doc. 1-1);
                                                                           6           WHEREAS, on January 18, 2019, Caliber removed this matter to this Court,
                                                                           7    (Doc. 1);
                                                                           8           WHEREAS, on January 28, 2019, this Court approved the Parties Stipulation
                                                                           9    to Extend Time to Respond to Complaint, setting the Defendants’ response deadline
                                                                           10   and Plaintiff’s deadline to move to remand for February 25, 2019;
                                                                           11          WHEREAS, Defendants need additional time to respond to the Complaint, and
                                                                           12   accordingly, request a brief extension through March 27, 2019, in which to respond;
1980 Festival Plaza Drive, Suite 900




                                                                           13          WHEREAS, the Parties also request this brief extension to allow time for the
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
    BALLARD SPAHR LLP




                                                                           14   Parties to engage in settlement negotiations;
                                                                           15          WHEREAS, Plaintiff consented to this brief extension via email to Defendants’
                                                                           16   counsel;
                                                                           17          WHEREAS, Plaintiff, being pro per, needs additional time in which to file a
                                                                           18   Motion to Remand, and accordingly, requests a brief extension through March 27,
                                                                           19   2019, in which to respond to the removal of the case;
                                                                           20          WHEREAS, Defendants consented to this brief extension via email to Plaintiff;
                                                                           21          WHEREAS, this stipulation is made in good faith and not for purposes of
                                                                           22   delaying the ultimate resolution of this case, and the parties will not be prejudiced by
                                                                           23   this request for extension of time.
                                                                           24   ///
                                                                           25   ///
                                                                           26

                                                                           27

                                                                           28


                                                                                                                          2
                                                                                Case 2:19-cv-00111-MMD-CWH Document 8 Filed 02/25/19 Page 3 of 4



                                                                           1                                        STIPULATION
                                                                           2          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                                                                           3    Parties hereto, that the deadline for Defendants to file their response to Plaintiff’s
                                                                           4    Complaint and the deadline for Plaintiff to move to remand shall be extended up to
                                                                           5    and including March 27, 2019.
                                                                           6          IT IS SO STIPULATED.
                                                                           7          DATED February 25, 2019.
                                                                           8
                                                                                BALLARD SPAHR LLP                              /s/ Javad Kaviani
                                                                           9                                                   Javad Kaviani
                                                                                /s/ Joseph P. Sakai                            4525 Dean Martin Drive
                                                                           10   Joel E. Tasca                                  Unit #1909
                                                                                Nevada Bar No. 14124                           Las Vegas, Nevada 89117
                                                                           11   Joseph P. Sakai
                                                                                Nevada Bar No. 13578                           Pro Per Plaintiff
                                                                           12   1980 Festival Plaza Drive, Suite 900
                                                                                Las Vegas, Nevada 89135
1980 Festival Plaza Drive, Suite 900




                                                                           13
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
    BALLARD SPAHR LLP




                                                                                Counsel for Defendant Caliber Home
                                                                           14   Loans, Inc.
                                                                           15   MCCARTHY HOLTHUS LLP
                                                                           16
                                                                                /s Kristin Schuler-Hintz
                                                                           17   Kristin A. Schuler-Hintz
                                                                                Nevada Bar No. 7171
                                                                           18
                                                                                9510 W. Sahara Ave., Suite 200
                                                                           19   Las Vegas, Nevada 89117

                                                                           20   Counsel for Quality Loan Service
                                                                                Corporation
                                                                           21

                                                                           22
                                                                                IT IS SO ORDERED.
                                                                           23    Dated: February 26, 2019
                                                                           24
                                                                                                                  The Honorable
                                                                                                                  United         Miranda Judge
                                                                                                                         States Magistrate M. Due
                                                                           25                                     United States District Court for the District of
                                                                                                                  Nevada
                                                                           26

                                                                           27

                                                                           28


                                                                                                                           3
                                                                                Case 2:19-cv-00111-MMD-CWH Document 8 Filed 02/25/19 Page 4 of 4



                                                                           1                                CERTIFICATE OF SERVICE
                                                                           2          I hereby certify that I am an employee of the office of Ballard Spahr, LLP, and
                                                                           3    that on February 25, 2019, I electronically filed the foregoing JOINT STIPULATION
                                                                           4    FOR EXTENSION TO RESPOND TO COMPLAINT with the Clerk of Court for the
                                                                           5    United States District Court, District of Nevada by using the Court’s CM/ECF
                                                                           6    system. Participants in this case who are registered CM/ECF users will be served by
                                                                           7    the CM/ECF system. I further certify that I have mailed the foregoing document by
                                                                           8    First-Class Mail, postage fully prepaid to the following:
                                                                           9
                                                                                      Javad Kaviani
                                                                           10
                                                                                      4525 Dean Martin Drive
                                                                           11         Unit #1909
                                                                                      Las Vegas, NV 89103
                                                                           12
1980 Festival Plaza Drive, Suite 900




                                                                           13
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                      Kristin A. Schuler-Hintz
    BALLARD SPAHR LLP




                                                                           14         9510 W. Sahara Ave. #200
                                                                                      Las Vegas, NV 89117
                                                                           15
                                                                                      Counsel for Quality Loan Service Corporation
                                                                           16

                                                                           17                                    /s/ Mary Kay Carlton
                                                                                                                 An employee of Ballard Spahr, LLP
                                                                           18

                                                                           19
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                                                          4
